DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: The limitations found in claims 235-239, 245-249, and 252-256 were not present in the disclosure of the parent cases (US Application #’s 16351061, 16207804, and Provisional Applications #62576362 and #62529784). 

Drawings
The drawings were received on 5/13/33.  These drawings are acceptable. 

Specification
	The amendments to the specification were received on 5/13/22. These amendments are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 240, 241, 243, 244, 250 and 251  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Congnome Cane (US 2012/0143133 A1, cited previously and hereafter 'Cane').
As to claim 240, Cane discloses a disposable part for containing fluid medicament for delivery by a fluid medicament delivery device (10) into or through the skin of a user (Figs. 1-3B, para 0001-0003), the disposable part comprising: a first reservoir (syringe 14a) for containing the fluid medicament; a first plunger head (17a and/or 18a) moveable by a first lead screw (21a) in the first reservoir (Figs. 3A, 3B, para 0036); a first bushing (23a) fixedly mounted in the first reservoir (see Fig. 3B; when syringe 14a is attached to body 11 at least a portion of 23a fixedly mounted in rear of syringe); and a first nut (29a) concentrically secured by and rotatable in the first bushing (see Figs. 3A, 3B, para 0034, 0036; top end of nut 29a secured in bottom of bushing 23a and rotates therein), the first nut threadedly engaged with the first lead screw to linearly displace the first lead screw in the first reservoir in a direction dependent on a rotation direction of the first nut in the first bushing (para 0035-0036).
As to claim 241, Cane discloses the disposable part of claim 240 as described above, and further wherein the first nut includes a portion that is insertable into and axially lockable by the first bushing (see Figs. 3A, 3B; an upper portion of nut 29a is inserted into bottom of bushing 23a and locked between bushing 23a and gear 28a) and a portion having an outer profile adapted to detachably engage with a mating profile of a load gear operable by the drive component (see para 0035 and annotated Fig. 3A above).
As to claim 243, Cane discloses the disposable part of claim 240 as described above, and further comprising: a second reservoir (syringe 14b) for containing an additional fluid medicament; a second plunger head (17b and/or 18b)  moveable by a second lead screw (21b) in the second reservoir (Figs. 3A-3B); a second bushing (23b) fixedly mounted in the second reservoir (see Fig. 3B; when syringe 14b is attached to body 11 at least a portion of 23b fixedly mounted in rear of syringe); and a second nut (29b) concentrically secured by and rotatable in the second bushing (see Figs. 3A, 3B, para 0034, 0036; top end of nut 29b secured in bottom of bushing 23b and rotates therein), the second nut threadedly engaged with the second lead screw to linearly displace the second lead screw in the second reservoir in a direction dependent on a rotation direction of the second nut in the second bushing (para 0035-0036).
As to claim 244, Cane discloses the disposable part of claim 243 as described above, and further wherein each of the first and the second nut includes a first portion insertable into and axially lockable by and in a respective one of the first bushing and the second bushing (see Figs. 3A, 3B; an upper portion of nut 29a is inserted into bottom of bushing 23a and locked between bushing 23a and gear 28a; the same for upper portion of nut 29b, bushing 23b, and gear 28b, respectively) and a second portion having an outer profile that is adapted to detachably engage with a mating profile of a load gear operable by a drive component (see para 0035, Figs. 3A-3B).
As to claim 250, Cane discloses a reservoir (14a) for containing fluid medicament for delivery by a fluid medicament delivery device (10) into or through the skin of a user (Figs. 1-3B, para 0001-0003), the reservoir comprising: a plunger head (17a and/or 18a) moveable by a lead screw (21a) in the reservoir (Figs. 3A-3B); a bushing (23a) fixedly mounted in the reservoir (see Figs. 3A-3B; at least a portion of the bushing 23a fixed in a proximal end of syringe 14a when it is attached to body 11); and a nut (29a) concentrically secured by and rotatable in the bushing (see Figs. 3A, 3B, para 0034, 0036; top end of nut 29a secured in bottom of bushing 23a and rotates therein), the nut threadedly engaged with the lead screw to linearly displace the lead screw in the reservoir in a direction dependent on a rotation direction of the nut in the bushing (para 0035-0036).
As to claim 251, Cane discloses the reservoir of claim 250 as described above, and further wherein the nut includes a first portion insertable into and axially lockable by and in the bushing (see Figs. 3A, 3B; an upper portion of nut 29a is inserted into bottom of bushing 23a and locked between bushing 23a and gear 28a) and a second portion having an outer profile adapted to detachably engage with a mating profile of a load gear operable by a drive component (see para 0035 and annotated Fig. 3A above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 242 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cane in view of Heller et al. (US 2015/0217046 A1, cited previously and hereafter 'Heller').
As to claim 242, Cane discloses the disposable part of claim 240 as described above, but is silent to wherein the fluid medicament comprises levodopa or carbidopa, or a combination of levodopa and carbidopa.
Heller teaches that levodopa and carbidopa are known substances for treating Parkinson’s Disease (see para 0002, 0004, 0005, 0009, 0157).
It would have been obvious to one having ordinary skill in the art to combine the known device of Cane with the known drug of Heller such that the fluid medicament comprises levodopa or carbidopa, or a combination of levodopa and carbidopa. One would have been motivated to do so in order to administer levodopa and/or carbidopa for the treatment of conditions such as Parkinson’s Disease (see at least para 0002, 0004, 0005, 0009, 0157 of Heller).

Claims 245, and 252 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cane in view of Bar-el et al. (US 2016/0256353 A1, hereafter ‘Bar-el’).
As to claim 245, Cane discloses the disposable part of claim 240 as described above, but does not expressly recite wherein the first bushing comprises a compliant portion that permits the first nut a degree of lateral freedom of movement.
Bar-el teaches a bushing (fitting 328) and a reservoir (cartridge 232) wherein movements of the cartridge 322 with respect to guide 324 and/or housing 310 are optionally compensated by compliant movements of cartridge fitting 328.  For example compensating movements of fitting 328 with respect to guide 324 may accommodate and/or compensate for and/or comply to movement and/or deviation and/or mismatch of cartridge 322 and/or guide 324.  Optionally the compensating movements may limit and/or substantially avoid stress on the interface between cartridge 322 and coupling 316 (see para 0070).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Cane in view of Bar-el such that the first bushing comprises a compliant portion that permits the first nut a degree of lateral freedom of movement. One would have been motivated to do so as Bar-el teaches how it is known to make fittings compliant to accommodate and/or compensate for and/or comply to movement and/or deviation and/or mismatch between parts (see para 0070 & claims 1 and 5-7 of Bar-el).

As to claim 252, Cane discloses the reservoir of claim 250 as described above, but does not expressly recite wherein the bushing comprises a compliant portion that permits the nut a degree of lateral freedom of movement.
Bar-el teaches a bushing (fitting 328) and a reservoir (cartridge 232) wherein movements of the cartridge 322 with respect to guide 324 and/or housing 310 are optionally compensated by compliant movements of cartridge fitting 328.  For example compensating movements of fitting 328 with respect to guide 324 may accommodate and/or compensate for and/or comply to movement and/or deviation and/or mismatch of cartridge 322 and/or guide 324.  Optionally the compensating movements may limit and/or substantially avoid stress on the interface between cartridge 322 and coupling 316 (see para 0070).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Cane in view of Bar-el such that the first bushing comprises a compliant portion that permits the first nut a degree of lateral freedom of movement. One would have been motivated to do so as Bar-el teaches how it is known to make fittings compliant to accommodate and/or compensate for and/or comply to movement and/or deviation and/or mismatch between parts (see para 0070 & claims 1 and 5-7 of Bar-el).

Allowable Subject Matter
Claims 1 and 217-239 are allowed.
Claims 246-249, 253-256 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, while not agreeing with all of the applicant’s arguments concerning the Cane reference, the examiner does agree that there is no disclosure by Cane that upon engaging the syringe with the body, the intemally threaded nut is detachably coupled to a drive component, such as motor (ref. character 24). The examiner also agrees that the instant claim 1 requires that the reusable part and the disposable part are two separate components (which are engageable), and that the first bushing of Cane is not fixedly mounted in the first reservoir of the disposable part before engagement, when considering the rest of the limitations of claim 1. Therefore claim 1 is considered as being non-obvious over Cane.
Claims 217-239 are dependent from claim 1.
As to claim 246, Cane discloses the disposable part of claim 240 as described above, but is silent to wherein the first nut comprises a circumferential groove formed by a first circumferential ledge and a second circumferential ledge longitudinally opposite the first circumferential ledge, wherein the first bushing secures the first nut via a compliant portion of the first bushing adapted to fit within the circumferential groove in combination with the limitations of claim 240.
Claims 247-249 depend from claim 246.
As to claim 253, Cane discloses the reservoir of claim 250 as described above, but is silent to wherein the nut comprises a circumferential groove formed by a first circumferential ledge and a second circumferential ledge longitudinally opposite the first circumferential ledge, wherein the bushing secures the nut via a compliant portion of the bushing adapted to fit within the circumferential groove in combination with the limitations of claim 250.
Claims 254-256 depend from claim 253.

Response to Arguments
Applicant’s arguments submitted 5/13/22 have been considered.
With regard to the applicant’s arguments under the heading “Priority Objection” (page 12 of Remarks), these arguments are not persuasive. The drawing and specification amendments filed 5/13/22 are accepted (as noted above), however Fig. 5 of the parent cases (US Application No. 16/351,061, U.S. Provisional Application No. 62/576362, and U.S. Provisional Application No. 62/529,784) is not an adequate disclosure of all the features required by claims 235-239, 245-249, and 252-256. The first mention of any “compliant portion” of the first bushing appears to be in the claims of the instant application that were filed on 11/15/2019. Fig. 5 of the parent cases does not indicate that a “compliant” portion was present or more specifically that the first bushing comprises a compliant portion that permits the first nut a degree of lateral freedom of movement or wherein the first bushing secures the first nut via a compliant portion of the first bushing adapted to fit within the circumferential groove as required in the specified claims. Therefore the earliest date that these limitations were disclosed appears to be 11/15/2019, as part of the instant application.
With regard to applicant’s arguments under the heading “Specification Objection”, these arguments are persuasive. Since MPEP 2163.06 states “ information contained in any one of the specification, claims or drawings of the application as filed may be added to any other part of the application without introducing new matter” and the claims filed 11/15/2019 referred to the limitations which are now being added to paragraph [0129], this disclosure is not considered New Matter.
With regard to applicant’s arguments under the heading “Rejections under 35 U.S.C. § 112” (page 14 of Remarks), the arguments are persuasive and the amendments have obviated the previous rejection.
With regard to the arguments under the heading “Rejections under 35 U.S.C. § 102” (pages 14-16 of Remarks), while not agreeing with all of the arguments, the examiner does agree that that there is no disclosure by Cane that upon engaging the syringe with the body, the intemally threaded nut is detachably coupled to a drive component, such as motor (ref. character 24). The examiner also agrees that the instant claim 1 requires that the reusable part and the disposable part are two separate components (which are engageable), and that the first bushing of Cane is not fixedly mounted in the first reservoir of the disposable part before engagement, when considering the rest of the limitations of claim 1. Therefore claim 1 is considered as being non-obvious over Cane. However the examiner has not found the applicant’s Remarks regarding claims 240 and 250 persuasive. Cane still appears to satisfy the limitations found in these claims as pointed out in the above rejections.
With regard to the arguments under the heading “Double Patenting” (page 19 of Remarks), the examiner agrees that the amendment to claim 232 has obviated the previous double patenting issue.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783